Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 1/7/22.  Claims 1-2, 8-9, 14 and 15 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 1/7/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over BUTANI et al (U.S. 20190220464 A1 hereinafter, “BUTANI”) in view of Brunel.
8.	With respect to claim 1,
BUTANI discloses
a system for runtime optimization of grouping operators, comprising:
one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
estimate a resource cost for each of a plurality of alternative grouping operators which group a stream of inverted data for a corresponding plurality of alternative query plans, based on values identified during query runtime, in response to receiving a query request associated with the stream of inverted data;
select an alternative grouping operator during query runtime, based on a corresponding resource cost from the plurality of alternative grouping operators; and
enable, by the selected alternative grouping operator and a corresponding alternative query plan, grouping the data stream based on the query request and outputting a response based on the grouped data stream (Butani [Abstract], [0021], [0092] - [0094], [0132] – [0137], [0159], [0179] – [0180], [0238], [0278] – [0280] e.g. [ABSTRACT] Optimization includes identifying a set of one or more fact scan operations in the original query plan and then, in the rewritten enhanced query plan, associating one or more dimension context predicate conditions with one or more of the set of fact scan operations.  This reduces the overall cost of scanning and/or processing fact records in the enhanced query plan compared to the original query plan and makes the enhanced query plan execute faster than the original query plan. [0021] One or more predicate conditions are then selected for associating with first fact scan operation based upon the ordering.  In certain embodiments, a predicate condition with the highest net benefit metric is selected for associating with the first fact scan operation. [0092] In certain embodiments, optimizer 114 may generate a set of potential plans and estimate a cost to each plan, where the cost for a plan is an estimated value proportional to the expected resource use needed to execute the plan.  The cost for a plan may be based upon access paths, operations in the plan (e.g., join operations).  Access paths are ways in which data is retrieved from a database.  A row or record in a fact table may be retrieved by a full table scan (e.g., the scan reads all the rows/records in a fact table and filters out those that do not meet the selection criteria), using an index (e.g., a row is retrieved by traversing an index, using indexed column values), using materialized views or rowid scans.  Optimizer 114 may then compare the costs of the plans and choose a plan with the lowest cost. [0094] Results obtained by executor 105 from executing the query plan received from enhancer 103 may then be returned by DBMS 104 as a result response to the input query.  Executor 105 represents the execution layer of the runtime processes that processes queries based upon the enhanced query plan provided to them.  They may contain operator/operations implementation (e.g., SQL, Graph, Spatial, etc.) that operate on data tuple streams and transform them in specific ways. [0134] Another technique for efficiently propagating a predicate condition to fact records involves a tabular representation of fact values (e.g., fact metric values or any other values from a fact table) joined with dimension values. Also involved are one or more indices (e.g., inverted indices) that enable efficient access to memory locations of dimension values included in the materialized view.  Collectively, the tabular representation with the one or more indices are referred to herein as an "OLAP index".  Typically an OLAP Index is single composite data layout format that is optimized for scanning arbitrary subsets of rows based on predicate conditions provided that uses techniques such as scan optimized column encoding, memory optimized columnar layout, vectorized scan operations etc.; predicate evaluation is also highly optimized, for example as a set of bitset operations. [0159] Any of the techniques described herein may be used to propagate the predicate condition "state=`TN`" to table 1020.  For example, if there is an inverted index for the values of column 1022 in table 1020, the predicate condition may be evaluated against the inverted index to filter table 1020 to only scan fact rows that satisfy the "state=`TN`" predicate condition. [0179] One or more operations in the original query plan may be grouped to form sub-plans.  For example, the original query plan may comprise a first sub-plan that includes a fact table scan operation that involves scanning a source of fact records (e.g., a fact table).  The first sub-plan may also include other zero or more other operations such as filter, join, aggregation, projection operations.  For example, sub-plan 302 depicted in FIG. 3, and sub-plans 1222, 1224, and 1226 depicted in FIG. 12B.  In the original query plan, fact records output by the first sub-plan (i.e., output from the first sub-plan as a result of operations performed in the first sub-plan) are provided as input to a parent operation in the original query plan pipeline. [0180] At 1304, an enhanced query plan is generated by rewriting the original query plan.  As a result of the rewriting, in the resultant enhanced query plan, evaluation of at least one dimension predicate condition is propagated to and associated with a fact scan operation in the enhanced query plan, wherein the predicate condition was not associated with the same fact scan operation in the original query plan.  For example, a predicate condition may be inserted into the first sub-plan and associated with at least one fact scan operation in the first sub-plan.  In the enhanced query plan, evaluation of the predicate condition is made as part of the sub-plan based upon propagating the predicate condition to the fact table.  As a result of the propagation and association of the predicate condition with the first sub-plan and the fact scan operation, the enhanced query plan executes faster than the original query plan.  For example, in some instances, as a result of associating the predicate condition with a fact scan operation, the fewer fact rows/records are processed by the enhanced query plan as compared to the original query plan.  This reduces the computational overhead associated with subsequently performing the join operation and other subsequent operations in the query plan pipeline.  Since fewer fact records need to be processed and carried forward in the query plan pipeline, the enhanced query plan executes faster and uses fewer resources (e.g., processing resources, memory resources) than the original query plan. [0238] As an example, data feeds and/or event updates may include, but are not limited to, Twitter® feeds, Facebook® updates or real-time updates received from one or more third party information sources and continuous data streams [as estimate a resource cost (e.g. enhancer 103 may analyze the predicate conditions in this order to estimate the incremental savings from applying the predicate conditions in succession) for each of a plurality of alternative grouping operators (e.g. One or more operations in the original query plan may be grouped to form sub-plans; such as Optimization includes identifying a set of one or more fact scan operations (e.g. if there is an inverted index for the values of column 1022 in table 1020, the predicate condition may be evaluated against the inverted index to filter table 1020 to only scan fact rows that satisfy the "state=`TN`" predicate condition) in the original query plan and then, in the rewritten enhanced query plan, associating one or more dimension context predicate conditions (e.g. involved are one or more indices (e.g., inverted indices) that enable efficient access to memory locations of dimension values included in the materialized view) with one or more of the set of fact scan operations; referring to the instant applicant’s specification [0006]) which group a stream (e.g. data tuple streams) of inverted data (e.g. are one or more indices (e.g., inverted indices) that enable efficient access to memory locations of dimension values included in the materialized view) for a corresponding plurality of alternative query plans (e.g. sub-plans: One or more operations in the original query plan may be grouped to form sub-plans), based on values identified during query runtime (e.g. runtime), in response to receiving a query request (e.g. query) associated with the stream of inverted data;
select an alternative grouping operator during query runtime, based on a corresponding resource cost from the plurality of alternative grouping operators (e.g. a predicate condition with the highest net benefit metric is selected for associating with the first fact scan operation); and
enable, by the selected alternative grouping operator and a corresponding alternative query plan (e.g. a set of potential plans – sub-plans), grouping the data stream (e.g. propagating a predicate condition to fact records [as data streams] involves a tabular representation of fact values (e.g., fact metric values or any other values from a fact table) joined with dimension values) based on the query request and outputting a response based on the grouped data stream]).
Although BUTANI substantially teaches the claimed invention, BUTANI does not explicitly indicate each of the grouping operators refining an existing grouping of the data stream by adding an additional level of grouping.
Brunel teaches the limitations by stating
in response to receiving a query request associated with a stream of inverted data, each of the alternative grouping operators refining an existing grouping of the data stream by adding an additional level of grouping (Brunel [0141] – [0143] e.g. [0141] Expressing Hierarchical Computations.  While some query languages such as MDX or XML/XQuery offer native support for hierarchical data and certain computations, the goal is to remain in the world of SQL.  More sophisticated path- or containment-based encodings alleviate many tasks by allowing one to replace recursion by hierarchy joins, but computations are then limited to what join-group-aggregate statements can do.  Another common "scheme" is the leveled model, where a denormalized table encodes a hierarchy with a fixed number of homogenous levels.  Targeting this model in particular, SQL has a ROLLUP construct for simple sums, counts, and the like, but this is merely syntactic sugar for GROUPING SETS and again of limited expressiveness.  The hierarchical table model relieves the user from dealing with the complexities and limitations of a hand-implemented encoding.  [0143] Evaluating Aggregation Queries.  Evaluating GROUP BY can be done using either sort-based or hash-based methods.  Like sort-based grouping, the operators require ordered inputs and are order-preserving.  Group-join improves join-group-aggregate plans by fusing and .GAMMA..  Consider the non-equi case, which is more comparable to the hierarchy-setting.  Regarding ROLLUP, one approach can use a dedicated single-pass operator that reuses results of lower levels [as in response to receiving a query request associated with a stream of inverted data (e.g. native; referring to the instant applicant’s specification [0005]), each of the grouping operators refining an existing grouping of the data stream by adding an additional level of grouping (e.g. ROLLUP hierarchical level grouping)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of BUTANI and Brunel, to addresses issues of expressiveness and efficiency regarding complex computations on arbitrary irregular hierarchies by enhancing the RDBMS backend (Brunel [0004]). 
9.	With respect to claim 2,
BUTANI further discloses wherein the resource cost comprises a number of executed operations and the plurality of alternative grouping operators comprise a cross intersection left operator and a cross intersection dimension index operator (Butani [Abstract], [0021], [0092] - [0094], [0132] – [0137], [0159], [0179] – [0180], [0238], [0278] – [0280] e.g. One or more operations in the original query plan may be grouped to form sub-plans; such as Optimization includes identifying a set of one or more fact scan operations (e.g. if there is an inverted index for the values of column 1022 in table 1020, the predicate condition may be evaluated against the inverted index to filter table 1020 to only scan fact rows that satisfy the "state=`TN`" predicate condition) in the original query plan and then, in the rewritten enhanced query plan, associating one or more dimension context predicate conditions (e.g. involved are one or more indices (e.g., inverted indices) that enable efficient access to memory locations of dimension values included in the materialized view) with one or more of the set of fact scan operations; referring to the instant applicant’s specification [0006]).
10.	Claims 8-9 are same as claims 1-2 and are rejected for the same reasons as applied hereinabove.
11.	Claims 14-15 are same as claims 1-2 and are rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
12.	Claims 3-7, 10-13 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
13.	Applicant’s remarks and arguments presented on 1/7/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 27, 2022